DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement 

   	As required by M.P.E.P. 609(c), the Applicant's submissions of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

  	Applicant’s Information Disclosure Statement has been received, entered into the record, and considered. See attached form PTO-1449.

	Claims 1-17 are presented for examination.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

	Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-9  of U.S. Publication No. 20210406709 A1. 

           Although the claims at issue are not identical,  but they are not patentably distinct from each other because they  are both exhibiting similar automatic building detection and building types in a geographical location using trained machine learning models with mobility features and transport modes.  

	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to reasonably interpret the limitations of the instant application, which is the fact The Same Invention in Claims  1-17 of US Patent Application No. and Claims 1-9 of US Publication  No. 20210406709 A1, since they are utilized the similar automatic building detection and building types in a geographical location using trained machine learning models with mobility features and transport modes.  It is obvious to a person having ordinary skill in the art to remove steps or elements from a previously filed claim absent evidence of criticality of the step.   The rationale why a modification such as removal of steps does not appear to render the prior art unsatisfactory for its intended purpose. As such the removal is obvious. 
 The claims are rejected under obvious type double patenting because although different they are alleged not patentably distinct, they have a common inventor. The invention is also commonly owned by Here Global  at the time of invention. 


The Claims 1-17, of current application and U.S. Publication  No. 20210406709 A1 are compared as follows, showing the obviousness of the teachings of the patent to the claimed invention: 

  Current Application
  US Patent No.  20210406709 A1
Claims 1 (for example):
 Claim 1: (for example)
1. A system for determining a building type associated with one or more buildings in a geographical region, the system comprising: at least one memory configured to store computer executable instructions; and at least one processor configured to execute the computer executable instructions to: 
obtain a plurality of mobility features associated with the one or more buildings; determine, using a trained machine learning model, one or more transport modes for the one or more buildings, 


 obtain a plurality of mobility features associated with the one or more buildings in a geographic region, and entry-exit data of the one or more users for the one or more buildings in the 



In addition,  although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of each claim in the present application is essentially identical to the scope of a corresponding claim in the instant application and US Publication No.  2021/0406709 A1, as indicated in the above claim diagram (see above for details).

Also, it is noted, claims 1-17 of current application and claims 1-9 of U.S. Patent No.  20210406709 A1 are exhibiting similar automatic building detection and building types in a geographical location using trained machine learning models with mobility features and transport modes, similarly. 


Allowable Subject Matter

  	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure [see USPTO Notice of References Cited Form 892]:

Claims 1-17 are allowed over the prior art made of record.

The following is an examiner's statement of reasons for allowance:
  	Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record, which sets forth in the following:   
The  prior art of record does not teach the combination of claimed elements including and under the broadest reasonable interpretation of the claimed limitation consistence with the Applicant's Specification.  The prior art cited above fails to teach all of the Applicant’s claimed limitation.  In particularly, the claimed invention advantageously provides a finer level of detail that  includes automatic building detection and building types in a geographical location using trained machine learning models with mobility features and transport modes in combination with the other limitations of the claims, was not disclosed by, would not have been obvious over, nor would have been fairly suggested by the prior art of record in context to the claims and the specification.  


Thus, prior art of record neither render obvious nor anticipates the combination of claimed elements in light of the specification.
			  		Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

1.  Begleiter et al. (US Publication No.  2021/0409894 A1), “Automatic building detection and classification using elevator/escalator stairs modeling, smart cities”, June 24, 2020.
2  Begleiter et al. (US Publication No.  2021/0406709 A1), “Automatic building detection and classification using elevator/escalator stairs modeling, smart cities”, June 24, 2020.
3.  Begleiter et al. (US Publication No.  2021/0406710 A1), “Automatic building detection and classification using elevator/escalator stairs modeling, smart cities”, June 24, 2020.



Communication

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D MIZRAHI whose telephone number is 571- 272-4079.  The examiner can normally be reached on 7:30-3:30 PM (7:30 - 4:30 p.m.).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone numbers for the organization where this application or proceeding is assigned are (703) 872-9306 for regular communications and for After Final communication.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 






/DIANE D MIZRAHI/           Primary Examiner, Art Unit 2647                                                                                                                                                                                             
Diane.Mizrahi@USPTO.gov